Name: Commission Regulation (EEC) No 391/92 of 18 February 1992 setting the amounts of aid for the supply of cereal products from the Community to the FOD
 Type: Regulation
 Subject Matter: overseas countries and territories;  plant product;  trade;  economic policy
 Date Published: nan

 N 19 . 2. 92 Official Journal of the European Communities No L 43/23 COMMISSION REGULATION (EEC) No 391/92 of 18 February 1992 setting the amounts of aid for the supply of cereals products from the Community to the FOD THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  for currencies which are maintained between them ­ selves within a spread at any given time of a maximum of 2,25 %, a conversion rate based on their central rate, adjusted by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1 676/85 (4), as last amended by Regulation (EEC) No 2205/90 Q,  for the other currencies, a conversion rate based on the average of the ecu rates published in the Official Journal of the European Communities, C series, over a determined period and adjusted by the factor referred to in the preceding indent ; Whereas, as a result of the application of these detailed rules to the current market situation in the cereals sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market, the aid for supply to the FOD should be set at the amounts given in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the requirements of the FOD for cereals are to be covered in terms of quantity, price and quality by the mobilization, on disposal terms equivalent to exemp ­ tion from the levy, of Community cereals, which involves the grant of an aid for supplies of Community origin ; whereas this aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries ; whereas these objectives imply that the aid will vary according to product and FOD ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Commission Regulation (EEC) No 131 /92 (2) lays down common detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products, including cereals, to the French over ­ seas departments (FOD) ; whereas Commission Regula ­ tion (EEC) No 388/92 of 18 February 1992 laying down detailed rules for implementation of the specific arrange ­ ments for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance for these products (3) lays down detailed rules which complement or derogate from the provisions of the aforementioned Regulation ; Pursuant to Article 2 (3) of Regulation (EEC) No 3763/91 , the amount of aid for the supply of cereals of Community origin under the specific arrangements for the supply of the French overseas departments (FOD) shall be as set out in the Annex hereto . Whereas, in order to make it possible for the aid scheme to function properly, the aid should be calculated on the basis of : Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (&gt;) OJ No L 365, 24. 12. 1991 , p. 1 . (2) OJ No L 15, 22. 1 . 1992, p. 13 . (3) See page 16 of this Official Journal . (4) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 201 , 31 . 7 . 1990, p . 9 . No L 43/24 Official Journal of the European Communities 19 . 2. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX (ECU/t) Product (CN code) Guadeloupe Amount of aid Destination Martinique French Guiana Reunion Common wheat ( 1001 90 99) 92,00 92,00 97,00 98,00 Barley ( 1003 00 90) 84,00 84,00 88,00 89,00 Maize (1005 90 00) 85,00 85,00 89,00 90,00